IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00434-CR

NICHOLAS HOYT,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                            From the 13th District Court
                              Navarro County, Texas
                            Trial Court No. D39232-CR


                           MEMORANDUM OPINION

       Appellant Nicholas Hoyt appeals from the trial court’s interlocutory order

denying his motion to suppress. The denial of a motion to suppress may not be appealed

until after the final judgment is rendered. McKown v. State, 915 S.W.2d 160, 161 (Tex.

App.—Fort Worth 1996, no pet.) (per curiam); see Apolinar v. State, 820 S.W.2d 792, 794

(Tex. Crim. App. 1991) (“The courts of appeals do not have jurisdiction to review

interlocutory orders unless that jurisdiction has been expressly granted by law.”).

Accordingly, we dismiss this appeal for want of jurisdiction. See TEX. R. APP. P. 43.2(f).
        Notwithstanding that we are dismissing this appeal, Hoyt may file a motion for

rehearing with this Court within 15 days after the judgment of this Court is rendered. See

TEX. R. APP. P. 49.1. If Hoyt desires to have the decision of this Court reviewed by filing

a petition for discretionary review, that petition must be filed with the Court of Criminal

Appeals within 30 days after either the day this Court’s judgment is rendered or the day

the last timely motion for rehearing is overruled by this Court. See TEX. R. APP. P. 68.2(a).




                                                  REX D. DAVIS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal dismissed
Opinion delivered and filed December 11, 2019
Do not publish
[CR25]




Hoyt v. State                                                                          Page 2